Order unanimously affirmed with costs. Memorandum: The record presented on this appeal is inadequate to support defendant’s contention that Supreme Court improperly exercised its discretion in awarding plaintiff $20,000 for counsel fees and $62.02 for disbursements. Defendant does not contest the reasonableness of counsel’s hourly fee, and we conclude that the court, in awarding plaintiff only a portion of the total fee requested, considered those factors raised by defendant, specifically, the relative financial circumstances of the parties, marital misconduct and alleged obstructionist and delaying tactics. We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from Order of Supreme Court, Erie County, Wolf, Jr., J.—Counsel Fees.) Present—Pine, J. P., Balio, Lawton, Doerr and Boehm, JJ.